Per Curiam.
Petitioner Committee on Professional Standards moves for an order pursuant to section 806.19 of this court’s rules (22 NYCRR 806.19) disciplining respondent by reason of his recent disbarment in the State of New Jersey. Respondent was admitted to practice in New York State by this court in 1984. At the time of his disbarment in New Jersey, he was subject to a two-year suspension from practice in New Jersey and New York (see, Matter of Youmans, 163 AD2d 793).
Respondent consented to disbarment by the Supreme Court of New Jersey after being convicted in the Superior Court of that State of the criminal offenses of conspiracy to commit theft by deception, theft of services, theft by failure to make required disposition, and unlawful possession of a weapon. Respondent has failed to file a verified statement in response to petitioner’s motion as permitted by section 806.19 (b) of this court’s rules (22 NYCRR 806.19 [b]) or otherwise appear in this matter.
In view of respondent’s disbarment in the State of New Jersey, his criminal convictions, and his failure to appear upon or oppose the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in the State of New Jersey (see, Matter of Kenderian, 166 AD2d 736).
Mahoney, P. J., Weiss, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that, effective immediately, Louis B. Youmans be and hereby is disbarred, and his name stricken from the roll of attorneys and counselors at law in the State of New York; and it is further
Ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counseler at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto, and it is further
Ordered that respondent shall comply with the provisions of *400section 806.9 of the Rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.